Per Curiam.
We have carefully read all the testimony in this case, and are satisfied plaintiff made out a prima face case for the jury. There is testimony which strongly tends to show that defendant, knowing him to be a real-estate broker, employed plaintiff to sell certain premises; that plaintiff brought the same to the attention of the purchasers, and brought them and the defendant together; and that defendant sold these parties the premises for the price he asked. Judgment reversed, and new trial ordered, with costs to abide the event.